Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of
September 23, 2010 among GRAHAM PACKAGING HOLDINGS COMPANY, a Pennsylvania
limited partnership (“Holdings”), GRAHAM PACKAGING COMPANY, L.P., a Delaware
limited partnership (the “Borrower”), GPC CAPITAL CORP. I, a Delaware
corporation (the “Co-Borrower”), the Lenders (as defined in the Credit Agreement
referred to below) party hereto, and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided to such terms in
the Credit Agreement referred to below (as amended by this Sixth Amendment).

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Co-Borrower, the Lenders from time to time
party thereto, and the Agents are parties to a Credit Agreement, dated as of
October 7, 2004 (as amended, modified and/or supplemented to, but not including,
the date hereof, the “Credit Agreement”); and

WHEREAS, Graham Packaging Acquisition Corp., a Delaware corporation (“GPAC”), a
subsidiary of the Borrower, has entered into that certain Stock and Unit
Purchase Agreement, dated as of August 9, 2010, by and among Liquid Container,
L.P., a Delaware limited partnership (“Liquid Container”), each of the limited
partners of Liquid Container and each of the stockholders of the general
partners of Liquid Container (the “General Partners”), pursuant to which GPAC
and/or its affiliates have agreed to acquire all of the issued and outstanding
shares of common stock of the General Partners and all of the partnership units
of Liquid Container (the “Liquid Acquisition”); and

WHEREAS, the Borrower desires to borrow D Term Loans to finance a portion of the
Liquid Acquisition and repay the B Term Loans outstanding on the Sixth Amendment
Effective Date; and

WHEREAS, the parties hereto wish to enter into certain agreements and amendments
regarding the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Amendments to the Credit Agreement.

1. The definition of “Change of Control” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting clause (iii) of said definition in its
entirety and inserting the following new clause (iii) in lieu thereof:

“(iii) a “Change in Control” shall occur under the Second-Lien Credit Agreement,
Senior Subordinated Note Indenture, the Senior Note Indenture or any
Indebtedness incurred pursuant to Section 6.01(p)(z) or under any issue of
indebtedness refinancing (in whole or in part) the Senior Subordinated Notes,
the Senior Notes, the Second-Lien



--------------------------------------------------------------------------------

Loans, any Indebtedness incurred pursuant to Section 6.01(p)(z) or any
subsequent refinancing thereof”.

2. The definition of “Commitments” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) inserting the text “D Term Loan Commitments,”
immediately after the text “C Term Loan Commitments,” appearing in said
definition and (ii) replacing the text “Incremental C Term Loan Commitment”
appearing in said definition with the text “Incremental D Term Loan Commitment”.

3. The definition of “C Term Loans” appearing in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “Sections 2.01(e) or 2.23”
appearing in said definition with the text “Section 2.01(e)”.

4. The definition of “Incremental Commitment Request Requirements” appearing in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:

“Incremental Commitment Request Requirements” shall mean, with respect to any
request for an Incremental D Term Loan Commitment made pursuant to Section 2.23,
the satisfaction of each of the following conditions on the date of such
request: (x) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental D Term Loan
Commitments, as the case may be, then requested had been incurred, and the
proposed Permitted Business Acquisition (if any) to be financed with the
proceeds of such Loans had been consummated, on such date of request) and all of
the representations and warranties contained herein and in the other Loan
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); and (y) if all of the proceeds of D Term Loans to be provided
pursuant to the requested Incremental D Term Loan Commitment will not be used to
repay outstanding C Term Loans or D Term Loans, the Senior Secured Net Leverage
Ratio on the last day of the Test Period most recently ended prior to the date
of the request for Incremental D Term Loan Commitments, as the case may be,
shall not exceed 4.50:1.00, with such calculation to be made on a Pro Forma
Basis, as if the relevant Loans to be made pursuant to such Incremental D Term
Loan Commitments (in each case, assuming the full utilization thereof) had been
incurred, and the proposed Permitted Business Acquisition (if any) to be
financed with the proceeds of such Loans (as well as other Permitted Business
Acquisitions theretofore consummated after the first day of such Test Period)
had occurred, on the first day of such Test Period.

5. The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) replacing the word “and” located at the end
of clause (i) of said definition with a comma (“,”) and (ii) inserting the text
“, and (iii) with respect to D Term Loans only, 1.75%” immediately prior to the
period at the end of said definition.

6. The definition of “LIBOR Margin” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “D Term Loans,” immediately
after the text “C Term Loans,” appearing in said definition.

 

-2-



--------------------------------------------------------------------------------

7. The definition of “Maturity Date” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) replacing the word “or” located immediately
after the text “B Term Loan Maturity Date” appearing in said definition with a
comma (“,”) and (ii) inserting the text “or the D Term Loan Maturity Date”
immediately after the text “C Term Loan Maturity Date” appearing in said
definition.

8. The definition of “Net Proceeds” appearing in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “or the Senior Notes”
appearing in clause (a)(i) of said definition with the text “, the Senior Notes,
any Indebtedness incurred pursuant to Section 6.01(p)(z)”.

9. The definition of “Permitted Business Acquisition Amount” appearing in
Section 1.01 of the Credit Agreement is hereby amended by (i) replacing the text
“$120,000,000, or $160,000,000 if the Net Leverage Ratio is less than 3.50 to
1.00 (as established pursuant to a certificate of a Financial Officer of the
Borrower showing the Net Leverage Ratio for the most recently ended Test Period
for which financial statements were delivered (or required to be delivered)
pursuant to Section 5.04(a) or (b), as the case may be),” appearing said
definition with the text “$200,000,000”.

10. The definition of “Permitted Refinancing Indebtedness” appearing in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of Holdings or
a Subsidiary of Holdings issued in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund (collectively,
to “Refinance”), Indebtedness permitted by Sections 6.01(b) (only with respect
to C Term Loans and D Term Loans), 6.01(j) or (p) (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness) of Holdings or such
Subsidiary of Holdings, as the case may be, provided that (i) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus, in the case of Sections
6.01(j) and (p), unpaid accrued interest and premium thereon), (ii) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced, (iii) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (iv) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security (except as otherwise expressly
permitted herein), than the Indebtedness being Refinanced, (v) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral (including any
collateral pursuant to after-acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced, (vi) such Indebtedness (other than Indebtedness
permitted by Section 6.01(j)) shall not require any repayments of principal that
are earlier than (x) any repayments that are required under the Indebtedness
being Refinanced and (y) in the case of Indebtedness refinancing the

 

-3-



--------------------------------------------------------------------------------

Senior Notes, the Senior Subordinated Notes, the B Term Loans, the C Term Loans,
the D Term Loans or any refinancing in respect thereof, 90 days after the D Term
Loan Maturity Date, (vii) in the case of Indebtedness permitted under
Section 6.01(p), no Permitted Refinancing Indebtedness shall contain covenants,
defaults or events of default that are materially more adverse to Holdings and
its Subsidiaries, or the Lenders, than those contained in such Indebtedness
being Refinanced and (viii) in the case of Indebtedness refinancing the B Term
Loans, the C Term Loans, the D Term Loans or any refinancing thereof (but not
for any other purpose), such Indebtedness may be secured by Liens on Collateral
(but no other assets) that are pari passu to the Liens securing the Obligations;
provided that such Indebtedness is subject to intercreditor arrangements that
are in form and substance satisfactory to the Administrative Agent.
Notwithstanding the foregoing, if any Permitted Refinancing Indebtedness is
incurred to Refinance the Second-Lien Loans or any previous issue of Permitted
Refinancing Indebtedness incurred pursuant to sub-clause (x) of Section 6.01(p),
then unless such Permitted Refinancing Indebtedness is unsecured, each Loan
Party, the Administrative Agent, the Collateral Agent and the administrative
agent and collateral agent for such Permitted Refinancing Indebtedness shall
enter into a new intercreditor agreement in the form of Exhibit I hereto,
appropriately modified to reflect the new issue of Permitted Refinancing
Indebtedness and with such other changes, if any, as may be satisfactory to the
Administrative Agent and the Collateral Agent (with each such intercreditor
agreement being herein called an “Additional Intercreditor Agreement”)

11. The definition of “Repricing Transaction” appearing in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:

“Repricing Transaction” shall mean (1) the incurrence by the Borrower or any of
its Subsidiaries of any indebtedness (including, without limitation, any new or
additional term loans under this Agreement, whether incurred directly or by way
of the conversion of D Term Loans into a new tranche of replacement term loans
under this Agreement) that is secured or is broadly marketed or syndicated to
banks and other institutional investors in financings similar to the facilities
provided for in this Agreement (i) having an “effective” interest rate margin or
weighted average yield for the respective Type of such indebtedness that is less
than the applicable rate for or weighted average yield for D Term Loans of the
respective Type (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, upfront or similar fee or
“original issue discount” shared with all lenders or holders of such
indebtedness or D Term Loans, as the case may be, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such indebtedness
or D Term Loans, as the case may be, and without taking into account any
fluctuations in the Adjusted LIBO Rate or comparable LIBO Rate) and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of D Term Loans
and/or (2) any effective reduction in the ABR Margins or LIBOR Margins for D
Term Loans (e.g., by way of amendment, waiver or otherwise). Any such
determination by the Administrative Agent as contemplated by preceding clauses
(1) and (2) shall be conclusive and binding on the Borrower and all Lenders
holding D Term Loans.

 

-4-



--------------------------------------------------------------------------------

12. The definition of “Term Borrowing” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) replacing the word “or” located immediately
after the text “B Term Loans” appearing in said definition with a comma (“,”)
and (ii) inserting the text “or D Term Loans” immediately after the text “C Term
Loans” appearing in said definition.

13. The definition of “Term Loans” appearing in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:

“Term Loans” shall mean the B Term Loans, the C Term Loans, the D Term Loans and
(without duplication) term loans of any other sub-Tranche made by the Lenders to
the Borrower pursuant to Section 2.23.

14. The definition of “Tranche” appearing in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being six separate Tranches on the Sixth Amendment
Effective Date, i.e., B Term Loans, C Term Loans, D Term Loans, Non-Extending
Revolving Loans, Extending Revolving Loans and Swingline Loans.

15. Section 1.01 of the Credit Agreement is hereby further amended by
(i) deleting the definitions of “Incremental C Term Loan Commitment Agreements”,
“Incremental C Term Loan Commitments” and “Incremental C Term Loan Lender”
appearing therein in their entirety and (ii) inserting the following new
definitions in the appropriate alphabetical order:

“D Term Borrowing” shall mean a Borrowing comprised of D Term Loans.

“D Term Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make D Term Loans hereunder as set forth in Schedule 2.01.

“D Term Loan Installment Date” shall have the meaning provided in
Section 2.11(a)(iii).

“D Term Loan Maturity Date” shall mean the earlier of (x) September 23, 2016,
(y) if the Senior Notes have not been repaid or refinanced in full on or before
the 91st day prior to the stated maturity of the Senior Notes, the date which is
91 days prior to the stated maturity of the Senior Notes, and (z) if the Senior
Subordinated Notes have not been repaid or refinanced in full on or before the
91st day prior to the stated maturity of the Senior Subordinated Notes, the date
which is 91 days prior to the stated maturity of the Senior Subordinated Notes.

“D Term Loan Percentage” shall mean, at any time, a fraction (expressed as a
percentage) the numerator of which is the aggregate principal amount of D Term
Loans then outstanding and the denominator of which is the sum of the aggregate
principal amount of Term Loans then outstanding.

“D Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Sections 2.01(g) or 2.23.

 

-5-



--------------------------------------------------------------------------------

“Incremental D Term Loan Commitment Agreement” shall mean an Incremental D Term
Loan Commitment Agreement substantially in the form of Exhibit D (appropriately
completed), with such revisions reasonably approved by the Administrative Agent,
executed in accordance with Section 2.23.

“Incremental D Term Loan Commitments” shall mean, for any Lender, any commitment
by such Lender to make D Term Loans as agreed to by such Lender in the
Incremental D Term Loan Commitment Agreement delivered pursuant to Section 2.23.

“Incremental D Term Loan Lender” shall have the meaning provided in
Section 2.23(b).

“Liquid Acquisition” shall have the meaning provided in the Sixth Amendment.

“Sixth Amendment” shall mean the Sixth Amendment to the Credit Agreement, dated
as of September 23, 2010, among Holdings, the Borrower, the Co-Borrower, the
other Loan Parties, the Lenders party thereto and the Administrative Agent.

“Sixth Amendment Effective Date” shall have the meaning provided in the Sixth
Amendment.

“Sixth Amendment Mortgage Amendments” shall have the meaning provided in
Section 5.18.

16. Section 2.01 of the Credit Agreement is hereby amended by inserting the
following new clause (g) at the end of said Section:

“(g) Subject to the terms and conditions and relying upon the representations
and warranties of Holdings and the Borrower herein set forth, each Lender
agrees, severally and not jointly to make a D Term Loan to the Borrower in a
principal amount not to exceed the D Term Loan Commitment set forth opposite its
name on Schedule 2.01, which D Term Loans shall be incurred by the Borrower on
the Sixth Amendment Effective Date.”

17. Section 2.05(f) of the Credit Agreement is hereby amended to read in its
entirety as follows:

“(f) All prepayments (and/or conversions) of principal of D Term Loans (whether
voluntary or mandatory) made in connection with a Repricing Transaction after
the Sixth Amendment Effective Date and on or prior to the first anniversary of
the Sixth Amendment Effective Date will be subject to payment to the
Administrative Agent, for the ratable account of each Lender with outstanding D
Term Loans, of a fee in an amount equal to 1.0% of the aggregate principal
amount of the D Term Loans so prepaid and/or converted. Such prepayment fees
shall be due and payable upon the date of any such prepayment or conversion of D
Term Loans in connection with a Repricing Transaction.”

18. Section 2.09(a)(i) of the Credit Agreement is hereby amended by inserting
the following new sentence immediately at the end of said Section:

 

-6-



--------------------------------------------------------------------------------

“The D Term Loan Commitments shall be automatically and permanently reduced on
the Sixth Amendment Effective Date by the aggregate principal amount of D Term
Loans incurred on such date. In addition, the D Term Loan Commitments shall be
automatically and permanently terminated at 5:00 p.m., New York City time, on
the Sixth Amendment Effective Date.”

19. Section 2.10(vii) of the Credit Agreement is hereby amended to read in its
entirety as follows:

“(vii)(a) no Interest Period may be selected for any Eurodollar Term Borrowing
of B Term Loans that would end later than a B Term Loan Installment Date
occurring on or after the first day of such Interest Period if, after giving
effect to such selection, the aggregate outstanding amount of (A) the Eurodollar
Term Borrowings of B Term Loans with Interest Periods ending on or prior to such
B Term Loan Installment Date and (B) the ABR Term Borrowings of B Term Loans
would not be at least equal to the principal amount of B Term Borrowings to be
paid on such B Term Loan Installment Date, (b) no Interest Period may be
selected for any Eurodollar Term Borrowing of C Term Loans that would end later
than a C Term Loan Installment Date occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings of C Term Loans with
Interest Periods ending on or prior to such C Term Loan Installment Date and
(B) the ABR Term Borrowings of C Term Loans would not be at least equal to the
principal amount of C Term Borrowings to be paid on such C Term Loan Installment
Date and (c) no Interest Period may be selected for any Eurodollar Term
Borrowing of D Term Loans that would end later than a D Term Loan Installment
Date occurring on or after the first day of such Interest Period if, after
giving effect to such selection, the aggregate outstanding amount of (A) the
Eurodollar Term Borrowings of D Term Loans with Interest Periods ending on or
prior to such D Term Loan Installment Date and (B) the ABR Term Borrowings of D
Term Loans would not be at least equal to the principal amount of D Term
Borrowings to be paid on such D Term Loan Installment Date;”.

20. Section 2.11 of the Credit Agreement is hereby amended by (i) replacing the
title of said section in its entirety with the title “Repayment of B Term
Borrowings, C Term Borrowings and D Term Borrowings”, (ii) deleting the last
sentence of clause (ii) of paragraph (a) of said Section, (iii) adding the
following clause (iii) immediately after clause (ii) of paragraph (a) of said
Section:

“(iii) The D Term Borrowings shall be payable as to principal (i) on the last
day of each fiscal quarter of the Borrower commencing on December 31, 2010 (each
such date being called a “D Term Loan Installment Date”), in an amount equal to
0.25% of the initial aggregate amount of D Term Loans incurred on the Sixth
Amendment Effective Date and (ii) on the D Term Loan Maturity Date, in an amount
equal to the remaining aggregate principal amount of all D Term Loans incurred
on the Sixth Amendment Effective Date. Notwithstanding the foregoing, all then
outstanding principal of the D Term Loans shall be due and payable on the D Term
Loan Maturity Date. In the event that on any date after the Sixth Amendment
Effective Date D Term Loans are incurred

 

-7-



--------------------------------------------------------------------------------

pursuant to the provisions of Section 2.23 (other than D Term Loans that are
deemed to be part of a separate sub-Tranche of D Term Loans hereunder and which
will have a different amortization schedule and/or final maturity), an amount
equal to the aggregate principal amount of the D Term Loans so incurred on such
date pursuant to Section 2.23 shall be applied to increase the amounts due on
each then remaining D Term Loan Installment Date on a pro rata basis (based upon
the then remaining principal amounts due on each D Term Loan Installment Date
after giving effect to all prior reductions thereto).”,

(iii) inserting the following text immediately after the text “Fourth Amendment
Effective Date” appearing in clause (iii) of the proviso to paragraph (b) of
said Section:

“and with respect to the repayment of C Term Loans or D Term Loans of a Lender
from and after the Sixth Amendment Effective Date with the proceeds of D Term
Loans provided by such Lender or an Affiliate thereof and incurred in accordance
with Section 2 23”,

(iv) deleting clause (iv) of the proviso to paragraph (b) of said Section and
inserting the following new clause (iv) in lieu thereof:

“(iv) repayments of Term Loans pursuant to Section 2.12(c) and (d) shall be
applied pro rata to the B Term Loan Tranche, C Term Loan Tranche and D Term Loan
Tranche based on the B Term Loan Percentage, the C Term Loan Percentage and the
D Term Loan Percentage and”,

and (v) adding the following paragraph (e) immediately after paragraph (d) of
said Section:

“(e) All prepayments of D Term Loans made pursuant to Sections 2.12(a), (c) and
(d) shall reduce the scheduled payments required under paragraph (a) above of
the D Term Loans required to be repaid after the date of such prepayment, on a
pro rata basis. To the extent not previously paid, all D Term Borrowings shall
be due and payable on the D Term Loan Maturity Date. Each payment of Borrowings
pursuant to this Section 2.11 shall be accompanied by accrued interest on the
principal amount paid to but excluding the date of payment.”

21. Section 2.16(a) of the Credit Agreement is hereby amended by adding the text
“D Term Loan Commitments,” immediately after the text “C Term Loan Commitments”
appearing in said Section.

22. Section 2.23 of the Credit Agreement is hereby amended to read in its
entirety as follows:

“SECTION 2.23. Incremental D Term Loan Commitments. (a) So long as the
Incremental Commitment Request Requirements are satisfied at the time of the
delivery of the request referred to below, the Borrower shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.23 and with the consent of the
Administrative Agent, such consent not to be unreasonably withheld, but without
requiring the consent of any of the Lenders, to request at any time and from
time to time after the Sixth Amendment Effective Date and prior to the date
which is 12 months prior to the D Term Loan Maturity Date, that one or

 

-8-



--------------------------------------------------------------------------------

more Lenders (and/or one or more other persons which will become Lenders as
provided below) provide Incremental D Term Loan Commitments and, subject to the
applicable terms and conditions contained in this Agreement, make D Term Loans
pursuant thereto to the Borrower; it being understood and agreed, however, that
(i) no Lender shall be obligated to provide an Incremental D Term Loan
Commitment as a result of any such request by the Borrower, and until such time,
if any, as such Lender has agreed in its sole discretion to provide an
Incremental D Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental D Term Loan Commitment Agreement in respect
thereof as provided in clause (b) of this Section 2.23, such Lender shall not be
obligated to fund any D Term Loans, (ii) any Lender (including any person who
will become a Lender) may so provide an Incremental D Term Loan Commitment
without the consent of any other Lender, (iii) the provision of Incremental D
Term Loan Commitments pursuant to this Section 2.23 shall be in a minimum
aggregate amount (for all Lenders (including any person who will become a
Lender)) of at least $10,000,000 and in integral multiples of $1,000,000 in
excess thereof; provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limitation set forth in
sub-clause (iv) of this Section 2.23(a), (iv) the aggregate amount of all
Incremental D Term Loan Commitments provided pursuant to this Section 2.23 from
and after the Sixth Amendment Effective Date (other than Incremental D Term Loan
Commitments to the extent the proceeds of the D Term Loans provided pursuant to
such Incremental D Term Loan Commitments are used to repay outstanding principal
of C Term Loans) shall not exceed $300,000,000; provided that the proceeds of D
Term Loans provided pursuant to any Incremental D Term Loan Commitment shall not
be used to repay, prepay, redeem or acquire for value the Senior Notes, any
Permitted Refinancing Indebtedness issued in respect thereof or any prior
refinancing in respect thereof unless (x) the Senior Secured Net Leverage Ratio
on the last day of the Test Period most recently ended prior to the date of such
incurrence shall not exceed 3.75:1.00, with such calculation to be made on a Pro
Forma Basis, as if the relevant D Term Loans to be made pursuant to such
Incremental D Term Loan Commitments (in each case, assuming the full utilization
thereof) had been incurred, and the repayment, prepayment, redemption or
acquisition for value to be financed with the proceeds of such D Term Loans (as
well as other repayments, prepayments, redemptions or acquisitions for value of
the Senior Notes theretofore consummated after the first day of such Test
Period) had occurred, prior to the end of such Test Period and (y) after giving
effect to such repayment, prepayment, redemption or acquisition for value,
Minimum Liquidity is greater than $75,000,000, (v) any upfront facility fees,
original issue discount, interest rate bench mark floors, prepayment fees, LIBOR
Margin and/or ABR Margin applicable to any D Term Loans provided pursuant to an
Incremental D Term Loan Commitment shall be determined by the Borrower and the
Lenders providing such Incremental D Term Loan Commitment, (vi) in the event
that the effective spread over LIBO/Alternate Base Rate (taking into account any
upfront facility fees, original issue discount, interest rate bench mark floors
or prepayment fees and with such factors to be equated to interest rates in a
manner determined by the Administrative Agent and consistent with generally
accepted financial practices, based on, where applicable, a remaining
life-to-maturity of the lesser of four years and the remaining life-to-maturity
of such incremental D Term Loans) of the D Term Loans provided pursuant to such
Incremental D Term Loan Commitment exceeds by more than 25 basis points the
effective spread over LIBO/Alternate Base Rate then in effect for the C Term
Loan, the D Term Loans or the Extending Revolving Loans that are

 

-9-



--------------------------------------------------------------------------------

outstanding (or which would be outstanding if any Extending Revolving Credit
Commitments then in effect were drawn upon) immediately prior to giving effect
to the incurrence of such D Term Loans, the LIBOR Margin and ABR Margin with
respect to such outstanding C Term Loans, D Term Loans and Extending Revolving
Loans (or such Extending Revolving Loans which would be outstanding if any
Extending Revolving Credit Commitments then in effect were drawn upon) shall be
automatically adjusted to be equal to such effective spread over LIBO/Alternate
Base Rate relating to such incremental D Term Loans (as so determined by the
Administrative Agent as set forth above) less 25 basis points, (vii) the
weighted average life to maturity of D Term Loans provided pursuant to any
Incremental D Term Loan Commitment shall not be less than the weighted average
life to maturity of the D Term Loans that are outstanding immediately prior to
giving effect to the incurrence of such D Term Loans provided pursuant to such
Incremental D Term Loan Commitment and the maturity of D Term Loans provided
pursuant to any Incremental D Term Loan Commitment shall be on or after the D
Term Loan Maturity Date, (viii) all D Term Loans provided pursuant to an
Incremental D Term Loan Commitment may be deemed to be part of the same Tranche
as the existing D Term Loans hereunder or part of a sub-Tranche of the D Term
Loans hereunder and, in either case, such D Term Loans (and all interest, fees
and other amounts payable thereon) shall be Obligations under this Agreement and
the other applicable Loan Documents and shall be secured by the relevant
Security Documents, and guaranteed under each relevant Guarantee Agreement, on a
pari passu basis with all other Obligations secured by each such Security
Document and guaranteed under each such Guarantee Agreement and (ix) all actions
taken by the Borrower pursuant to this Section 2.23 shall be done in
coordination with the Administrative Agent. To the extent that D Term Loans
provided pursuant to an Incremental D Term Loan Commitment are deemed to be part
of a sub-Tranche of D Term Loans hereunder, the Required Lenders hereby
irrevocably authorize the Administrative Agent to enter into any amendments to
the Loan Documents and any other documentation deemed necessary or desirable by
the Administrative Agent to add such new sub-Tranche of D Term Loans to this
Agreement and to include appropriately the Lenders holding the D Term Loans
provided pursuant to such Incremental D Term Loan Commitment in any
determination of the Required Lenders, Majority Lenders and Supermajority
Lenders. Notwithstanding anything to the contrary contained herein, a repayment
of the outstanding principal of C Term Loans with the proceeds of D Term Loans
provided pursuant to Incremental D Term Loan Commitments as otherwise permitted
hereunder may be effected by converting outstanding C Term Loans of one or more
Lenders into D Term Loans.

(b) At the time of the provision of Incremental D Term Loan Commitments pursuant
to this Section 2.23, the Borrower, the Administrative Agent and each such
Lender or other person which agrees to provide an Incremental D Term Loan
Commitment (each, an “Incremental D Term Loan Lender”) shall execute and deliver
to the Administrative Agent an Incremental D Term Loan Commitment Agreement,
with the effectiveness of such Incremental D Term Loan Lender’s Incremental D
Term Loan Commitment to occur on the date set forth in such Incremental D Term
Loan Commitment Agreement, which date in any event shall be no earlier than the
date on which (u) all fees required to be paid in connection therewith at the
time of such effectiveness shall have been paid (including, without limitation,
any agreed upon up-front or arrangement fees owing to the Administrative Agent),
(v) the Administrative Agent shall

 

-10-



--------------------------------------------------------------------------------

have received evidence reasonably satisfactory to it that the additional
Obligations to be incurred pursuant to the Incremental D Term Loan Commitment
shall constitute “Designated Senior Indebtedness” and “Senior Indebtedness”
under the Senior Subordinated Note Documents, (w) the Administrative Agent shall
have received evidence reasonably satisfactory to it that the additional
Obligations to be incurred pursuant to the Incremental D Term Loan Commitments
are permitted by the terms of the outstanding Indebtedness of Holdings, the
Borrower, the Co-Borrower and their respective Subsidiaries including, without
limitation, the Second-Lien Credit Documents, the Senior Note Documents and the
Senior Subordinated Note Documents, (x) all Incremental Commitment Request
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.23 shall have been satisfied, and (z) all other conditions precedent
that may be set forth in such Incremental D Term Loan Commitment Agreement shall
have been satisfied. Additionally, by the date of effectiveness of any
Incremental D Term Loan Lender’s Incremental D Term Loan Commitment as set forth
in an Incremental D Term Loan Commitment Agreement (or, in the case of the
mortgage amendments and related title insurance policy endorsements, in each
case, referred to below, such later date as may be otherwise agreed by the
Collateral Agent), the Borrower shall have delivered to the Collateral Agent, or
caused to be delivered to the Collateral Agent, (i) fully executed counterparts
of amendments, in form and substance reasonably satisfactory to the
Administrative Agent, to each of the Mortgages covering the Mortgaged
Properties, together with evidence that counterparts of each such amendment have
been delivered to the title company insuring the Lien on the Mortgages for
recording in all places to the extent necessary or desirable, in the judgment of
the Collateral Agent, effectively to maintain a valid and enforceable perfected
mortgage lien superior to and prior to the rights of all third parties (except
Liens under Section 6.02) and subject to no other Liens except as are permitted
by Section 6.02 on the Mortgaged Properties in favor of the Collateral Agent for
the benefit of the Secured Parties securing all of the Obligations; (ii) to the
extent reasonably required by the Collateral Agent, the Administrative Agent or
the Required Lenders, endorsements to each lender’s title insurance policy
required pursuant to Section 4.02(h)(iii) reasonably satisfactory to the
Collateral Agent, insuring the Collateral Agent that each Mortgage is a valid
and enforceable first priority mortgage lien on the respective Mortgaged
Properties, free and clear of all defects and encumbrances except Permitted
Encumbrances; (iii) flood certificates covering each Mortgaged Property, in form
and substance acceptable to the Collateral Agent, certified to the Collateral
Agent in its capacity as such and certifying whether or not each such Mortgaged
Property is located in a flood hazard zone by reference to the applicable FEMA
map; and (iv) to the extent requested by the Administrative Agent, an opinion or
opinions of counsel to the Borrower covering matters incidental to such
Incremental D Term Loan Commitment and related Incremental D Term Loan
Commitment Agreement as shall be reasonably determined by the Administrative
Agent. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental D Term Loan Commitment Agreement, and at such
time, (i) the D Term Loans to be made pursuant to the respective Incremental D
Term Loan Commitment Agreements shall be permitted to be made in accordance with
the terms of this Agreement and the respective Incremental D Term Loan
Commitment Agreements, (ii) Schedule 2.01 shall be deemed modified to reflect
the revised D Term Loan Commitments of the affected Lenders and (iii) to the
extent requested by any Incremental D Term Loan Lender, Notes will be issued at
the Borrower’s expense, to

 

-11-



--------------------------------------------------------------------------------

such Incremental D Term Loan Lender in accordance with Section 2.04(e) to the
extent needed to reflect the additional D Term Loans made by such Incremental D
Term Loan Lender.

(c) All D Term Loans made after the Sixth Amendment Effective Date pursuant to
the provisions of this Section 2.23 (and the respective Incremental D Term Loan
Commitment Agreements) that are deemed to be part of the same sub-Tranche as the
existing D Term Loans hereunder shall be proportionally added to, and thereafter
shall form part of, all then outstanding Borrowings of D Term Loans (with the
effect being that all Lenders of D Term Loans of the same sub-Tranche, including
the Lenders of D Term Loans then being made pursuant to this Section 2.23, shall
have a percentage interest in each then outstanding Borrowing of D Term Loans
which is the same as the percentage its aggregate outstanding principal of D
Term Loans bears to the aggregate principal amount of all then outstanding D
Term Loans of all Lenders). To the extent the provisions of this clause
(c) require that Lenders make new D Term Loans which are added to (and deemed to
form a part of) the then outstanding Borrowings of D Term Loans maintained as
Eurodollar Loans, it is acknowledged that the effect thereof may result in such
new D Term Loans having short Interest Periods (i.e., an Interest Period that
began during an Interest Period then applicable to outstanding Eurodollar Loans
and which will end on the last day of such Interest Period). In connection
therewith, the Borrower may agree, in the respective Incremental D Term Loan
Commitment Agreement, to compensate the Lenders making the new D Term Loans for
funding Eurodollar Loans during an existing Interest Period on such basis as may
be agreed by such Borrower and the respective Lender or Lenders.”

23. Section 3.13 of the Credit Agreement is hereby amended by adding the text
“(or, with respect to any Tranches of Loans provided for by an amendment to this
Agreement, the purposes specified in the preamble of such amendment)”
immediately after the text “only for the purposes specified in the preamble to
this agreement” appearing in said Section.

24. Section 5.11(a) of the Credit Agreement is hereby amended by replacing the
text “within 20 Business Days” appearing in said Section with the text “within
45 days (or such longer period as the Collateral Agent may agree in its
reasonable discretion)”.

25. Article V of the Credit Agreement is hereby amended by inserting the
following new Section 5.18 at the end said Article:

“SECTION 5.18. Sixth Amendment Mortgage Amendments. Within 60 days following the
Sixth Amendment Effective Date (unless otherwise agreed by the Collateral
Agent), if and to the extent required by the Collateral Agent, the Borrower
shall have delivered to the Collateral Agent, or caused to be delivered to the
Collateral Agent, fully executed counterparts of amendments (the “Sixth
Amendment Mortgage Amendments”), in form and substance reasonably satisfactory
to the Administrative Agent, to each of the Mortgages covering the Mortgaged
Properties, together with evidence that counterparts of each of the Sixth
Amendment Mortgage Amendments have been delivered to the title company insuring
the Lien on the Mortgages for recording in all places to the extent necessary or
desirable, in the judgment of the Collateral Agent,

 

-12-



--------------------------------------------------------------------------------

effectively to maintain a valid and enforceable perfected mortgage lien superior
to and prior to the rights of all third parties (except Liens under
Section 6.02) and subject to no other Liens except as are permitted by
Section 6.02 on the Mortgaged Properties in favor of the Collateral Agent for
the benefit of the Secured Parties securing all of the Obligations.”

26. Section 6.01(n) of the Credit Agreement is hereby amended by (i) replacing
the text “$150.0 million” appearing in said Section with the text “$300,000,000”
and (ii) replacing the text “75.0 million” appearing in said Section with the
text “$150,000,000”.

27. Section 6.01(p) of the Credit Agreement is hereby amended by (i) deleting
the word “and” appearing immediately after the text “$250,000,000” appearing in
said Section and (ii) inserting the following text immediately after the text
“$375,000,000” appearing in said Section:

“, and (z) Indebtedness of the Borrower and the Guarantors under any senior
unsecured notes so long as (i) both immediately prior and after giving effect to
the incurrence thereof (A) no Default or Event of Default shall exist or result
therefrom and (B) the Interest Coverage Ratio for the most recently ended Test
Period (calculated after giving effect to the incurrence of such Indebtedness on
a Pro Forma Basis) shall be greater than 2.00:1.00 and (ii) such Indebtedness
does not have a stated maturity date or require any scheduled repayments of
principal on a date that is earlier than one year after the D Term Loan Maturity
Date or, if later, latest Maturity Date then in effect at the time of the
incurrence of such Indebtedness, and any Permitted Refinancing Indebtedness in
respect thereof (or in respect of Permitted Refinancing Indebtedness previously
incurred pursuant to this sub-clause (z))”.

28. Section 6.01(v) of the Credit Agreement is hereby amended by replacing the
text “$60,000,000” appearing in said Section with the text “$150,000,000”.

29. Section 6.04(j) of the Credit Agreement is hereby amended by inserting the
following new proviso at the end of said Section:

“; provided, further, that the aggregate amount of investments made in
connection with the Liquid Acquisition shall not constitute investments for any
purpose under this clause (j)”.

30. Section 6.04(k) of the Credit Agreement is hereby amended by replacing the
text “$150,000,000” appearing therein with the text “$350,000,000”.

31. Section 6.09(b)(i) of the Credit Agreement is hereby amended by
(i) replacing the text “(x)” appearing in said Section with the text “(w)” and
(ii) adding the following text immediately after the text “any Permitted
Refinancing Indebtedness incurred pursuant to the relevant sub-clause of
Section 6.01(p),” appearing in said Section:

“(x) in the case of the Senior Subordinated Notes only, with the proceeds of
senior unsecured notes incurred pursuant to Section 6.01(p)(z) after the Sixth
Amendment Effective Date,”.

 

-13-



--------------------------------------------------------------------------------

32. Section 6.10(a) of the Credit Agreement is hereby amended by (i) replacing
the text “December 31, 2010” located in the last row of the table appearing in
said Section with the text “December 31, 2010 and each fiscal year ending
thereafter” and (ii) inserting the following proviso at the end of said Section:

“; provided that Capital Expenditures made by the Borrower and its Subsidiaries
in connection with the Liquid Acquisition in an amount not to exceed
$320,000,000 shall not constitute Capital Expenditures for any purpose under
this Section 6.10.”

33. Section 9.04(b) of the Credit Agreement is hereby amended by (i) deleting
each instance of the text “and/or C Term Loans” located in said Section and
inserting the text “, C Term Loans and/or D Term Loans” in lieu thereof and
(ii) deleting the text “or C Term Loans” located in clause (i) of the proviso to
said Section and inserting the text “, C Term Loan or D Term Loans” in lieu
thereof.

34. Exhibit D to the Credit Agreement is hereby deleted in its entirety and new
Exhibit D attached hereto is inserted in lieu thereof.

35. The pricing grid appearing at the top of Schedule A to the Credit Agreement
is hereby restated in its entirety as follows:

 

Category Period

   LIBOR
Margin for
Non-Extending
Revolving
Loans    LIBOR
Margin
for
Extending
Revolving
Loans    LIBOR
Margin
for B
Term
Loans    LIBOR
Margin
for C
Term
Loans    LIBOR
Margin
for D
Term
Loans    ABR
Margin for
Non-Extending
Revolving
Loans    ABR
Margin
for
Extending
Revolving
Loans    ABR
Margin
for B
Term
Loans    ABR
Margin
for C
Term
Loans    ABR
Margin
for D
Term
Loans

Category A Period

   2.75%    4.25%    2.50%    4.25%    4.25%    1.75%    3.25%    1.50%    3.25%
   3.25%

Category B Period

   2.75%    4.25%    2.25%    4.25%    4.25%    1.75%    3.25%    1.25%    3.25%
   3.25%

Category C Period

   2.50%    4.25%    2.00%    4.25%    4.25%    1.50%    3.25%    1.00%    3.25%
   3.25%

36. Schedule A to the Credit Agreement is hereby further amended by inserting
the following new sentence at the end of said Schedule A:

“Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, if the LIBOR Margin and ABR Margin with respect to the outstanding C
Term Loans or outstanding Extending Revolving Loans (or Extending Revolving
Loans which would be outstanding if any Extending Revolving Credit Commitments
then in effect were drawn upon) would have been increased pursuant to
Section 2.23 (as in effect immediately prior to giving effect to the Sixth
Amendment) had the D Term Loans been issued as part of a sub-Tranche of C Term
Loans pursuant to Section 2.23 (as in effect immediately prior to giving effect
to the Sixth Amendment), then the LIBOR Margin and ABR Margin with respect to
the C Term Loans and Extending Revolving Loans (or such Extending Revolving
Loans which would be outstanding if any Extending Revolving

 

-14-



--------------------------------------------------------------------------------

Credit Commitments then in effect were drawn upon) shall be increased to such
higher rates.”

37. Schedule 2.01 to the Credit Agreement is hereby amended by inserting the
following new table at the end of said Schedule 2.01:

 

Lender

   D Term Loan
Commitment

Deutsche Bank AG Cayman Islands Branch

   $ 913,000,000.00       

TOTAL

   $ 913,000,000.00       

 

II. Miscellaneous Provisions.

1. In order to induce the Administrative Agent to enter into this Sixth
Amendment, the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists as of the Sixth Amendment Effective Date after giving
effect to this Sixth Amendment and the applicable transactions permitted (or
required) hereunder as described in preceding Part I, and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Loan Documents are true and correct in all material respects on the Sixth
Amendment Effective Date after giving effect to this Sixth Amendment, with the
same effect as though such representations and warranties had been made on and
as of the Sixth Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

2. On the Sixth Amendment Effective Date, the B Term Loans shall be repaid in
full with the proceeds of the D Term Loans incurred on the Sixth Amendment
Effective Date.

3. This Sixth Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document.

4. This Sixth Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including the facsimile or electronic transmission)
shall be an original, but all of which shall together constitute one and the
same instrument.

5. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

6. This Sixth Amendment shall become effective on the date (the “Sixth Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) the Administrative Agent, Holdings, the Borrower, the Co-Borrower and each
Subsidiary Guarantor, the Required Lenders and Lenders with D Term Loan
Commitments in an aggregate amount equal to $913,000,000.00 shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered

 

-15-



--------------------------------------------------------------------------------

(including by way of facsimile transmission or electronic mail) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May
Yip-Daniels (facsimile number: 212-354-8113; email: myip@whitecase.com);

(ii) the Borrower shall have paid to the Administrative Agent, for the account
of each Lender (or its designee) who has consented to this Sixth Amendment by
signing a counterpart hereof and delivering the same as provided in preceding
clause (i) prior to 5:00 P.M. (New York City time) on Wednesday, September 15,
2010, a non-refundable cash fee (the “Amendment Fee”) in Dollars in an amount
equal to 15 basis points (0.15%) on an amount equal to the sum of (i) the
aggregate principal amount of all Term Loans of such Lender outstanding on the
Sixth Amendment Effective Date plus (ii) the Non-Extending Revolving Credit
Commitment of such Lender as in effect on the Sixth Amendment Effective Date
plus (iii) the Extending Revolving Credit Commitment of such Lender as in effect
on the Sixth Amendment Effective Date (it being understood and agreed that the
Amendment Fee shall not be subject to counterclaim or set-off, or be otherwise
affected by, any claim or dispute relating to any other matter);

(iii) the Borrower shall have paid to each Lender that has provided notice of
the amount that it is entitled to receive pursuant to Section 2.15(c) no later
than two (2) Business Days prior to the Sixth Amendment Effective Date (it being
understood that the failure by any Lender to deliver such notice shall not
extinguish such Lender’s right to indemnification under Section 2.15(c) of the
Credit Agreement) any amounts owed to such Lender under Section 2.15(c) of the
Credit Agreement as a result of the transactions contemplated by this Sixth
Amendment;

(iv) the Borrower shall have (i) received cash proceeds of $250,000,000
(calculated before original issue discount, underwriting discounts and
commissions) from the issuance by it of a like principal amount of senior
unsecured notes (the “Notes”) and (ii) utilized (and caused its Subsidiaries to
utilize) the full amount of such cash proceeds to make payments owing in
connection with the Transactions (as defined below) prior to the utilization by
the Borrower of any proceeds of D Term Loans for such purpose;

(v) other than pursuant to this Sixth Amendment, the Credit Agreement shall not
have been amended or waived since August 9, 2010;

(vi) the Borrower shall not have incurred any C Term Loans pursuant to
Section 2.23 of the Credit Agreement during the period from August 9, 2010 to
the Sixth Amendment Effective Date;

(vii) the acquisition by the Borrower directly or indirectly through one or more
affiliates of all of the equity interests of Liquid Container (the “Target”)
from Mid Oaks Investments, Gallagher Industries and its other owners (the
“Acquisition”) shall have been consummated, or shall be consummated
substantially simultaneously herewith, in accordance with the terms of that
certain Acquisition Agreement, dated as of August 9, 2010 (the “Acquisition
Agreement”), without giving effect to any amendments or waivers by the Borrower
that are materially adverse to the Lenders without the consent of the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed;

 

-16-



--------------------------------------------------------------------------------

(viii) since December 31, 2009, there shall not have occurred any Material
Adverse Effect (as defined in the Acquisition Agreement without giving effect to
any amendment thereto);

(ix) all representations made by the Target in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower has a right to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations in the Acquisition
Agreement, shall be accurate in all material respects;

(x) the representations and warranties set forth in Sections 3.01, 3.02, 3.03,
3.04, 3.09(b), 3.11, 3.12, 3.15 and 3.24 of the Credit Agreement shall be
accurate in all material respects with respect to the Target and its
Subsidiaries;

(xi) the Administrative Agent shall have received (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Target for the 2009, 2008 and 2007 fiscal years, in each case,
without qualification by the Target’s auditors, (b) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Target for each subsequent fiscal quarter ended at least 45 days
before the incurrence of the D Term Loans (which will have been reviewed by the
independent accountants for the Borrower or the Target as provided in the
Statement on Auditing Standards No. 100) and (c) any “Required Information” (as
defined in the Acquisition Agreement) received by the Borrower pursuant to the
Acquisition Agreement;

(xii) the Administrative Agent shall have received a pro forma consolidated
statement of income of the Borrower for the most recently completed fiscal year
and any interim period ended at least 45 days prior to the incurrence of the D
Term Loans and a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Borrower as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal-quarter
period ended at least 45 days prior to the incurrence of the D Term Loans, in
each case taking into account the operational requirements of the Borrower and
its subsidiaries in light of their industries, businesses and business practices
and prepared after giving effect to the Acquisition, the incurrence of the D
Term Loans, the issuance of the Notes and the repayment in full of all
indebtedness of the Target and its subsidiaries (other than any indebtedness
that survives the closing of the Acquisition pursuant to the Acquisition
Agreement) in existence prior to the Acquisition (collectively, the
“Transactions”) as if the Transactions had occurred as of such date (in the case
of such balance sheet) or at the beginning of such period (in the case of such
other financial statements);

(xiii) all fees required to be paid on the Sixth Amendment Effective Date and
reasonable out-of-pocket expenses required to be paid on the Sixth Amendment
Effective Date, to the extent invoiced at least three business days prior to the
Sixth Amendment Effective Date, shall, upon the initial borrowing or funding
under the D Term Loan Commitments or the Notes, have been paid (which amounts
may be offset against the proceeds of the D Term Loan Commitments or the Notes);

 

-17-



--------------------------------------------------------------------------------

(xiv) there shall have been delivered to the Administrative Agent copies of
resolutions of the board of directors of Holdings, the Borrower and the
Co-Borrower approving and authorizing the execution, delivery and performance of
this Sixth Amendment and the Loan Documents as amended by this Sixth Amendment,
certified as of the Sixth Amendment Effective Date by the corporate secretary or
an assistant secretary of such Loan Party as being in full force and effect
without modification or amendment;

(xv) the Administrative Agent shall have received from Simpson Thacher &
Bartlett LLP, special New York counsel to the Borrower, an opinion addressed to
each Agent, the Collateral Agent and each of the Lenders and dated the Sixth
Amendment Effective Date, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent;

(xvi) the D Term Loan Lenders shall have received at least three business days
prior to the Sixth Amendment Effective Date all documentation and other
information required by regulatory authorities with respect to the Borrower
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act, that has been
reasonably requested by the D Term Loan Lenders at least 10 business days in
advance of the Sixth Amendment Effective Date; and

(xvii) the Administrative Agent shall have received an officer’s certificate
from a Responsible Officer of the Borrower reasonably satisfactory to the
Administrative Agent evidencing that the Transactions comply with the Senior
Note Indenture and the Senior Subordinated Note Indenture.

7. By executing and delivering a copy hereof, each Loan Party hereby
acknowledges that all Loans (as defined after giving effect to the Sixth
Amendment) shall continue to be fully guaranteed pursuant to the Canadian
Guarantee Agreement and the U.S. Guarantee and Collateral Agreement in
accordance with the terms and provisions thereof and shall continue to be
secured in accordance with the terms and provisions of the Security Documents.

8. From and after the Sixth Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.

*        *        *

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Sixth Amendment as of the date first above
written.

 

GRAHAM PACKAGING COMPANY, L.P.

By: GPC Opco GP LLC, its general partner

By:   /s/    David W. Bullock          

Name: David W. Bullock

Title: Chief Financial Officer

GRAHAM PACKAGING HOLDINGS COMPANY

By: BCP/Graham Holdings L.L.C., its general partner

By:   /s/    Mark S. Burgess        

Name: Mark S. Burgess

Title: Vice President, Finance & Administration

GPC CAPITAL CORP. I By:   /s/    David W. Bullock  

Name: David W. Bullock

Title: Chief Financial Officer

[Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent

By:   /s/    Enrique Landaeta          

Name: Enrique Landaeta

Title: Vice President

By:   /s/    Omayra Laucella          

Name: Omayra Laucella

Title: Vice President

[Sixth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG GRAHAM PACKAGING HOLDINGS COMPANY, GRAHAM PACKAGING
COMPANY, L.P., GPC CAPITAL CORP. I, CERTAIN LENDERS FROM TIME TO TIME PARTY TO
THE CREDIT AGREEMENT, AND DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT FOR THE LENDERS

 

NAME OF INSTITUTION:

[Lender]

By:   [Authorized Signatory]  

Name:

 

Title:

[Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Sixth Amendment, hereby
acknowledges the entering into of the Sixth Amendment and acknowledges to the
provisions thereof.

 

  

GPC CAPITAL CORP. I

  

GRAHAM PACKAGING POLAND, L.P.

        By: GPC Sub GP LLC, its general partner

  

GRAHAM RECYCLING COMPANY, L.P.

        By: GPC Sub GP LLC, its general partner

  

GRAHAM PACKAGING FRANCE PARTNERS

        By: Graham Packaging Company, L.P., its

            general partner

  

            By: GPC Opco GP LLC, its general partner

  

GRAHAM PACKAGING LATIN AMERICA, LLC

  

GPC SUB GP LLC

GRAHAM PACKAGING WEST JORDAN, LLC

GRAHAM PACKAGING ACQUISITION CORP.

  

GRAHAM PACKAGING PLASTIC PRODUCTS INC.

GRAHAM PACKAGING PET TECHNOLOGIES INC.

GRAHAM PACKAGING LEASING USA INC.

  

GRAHAM PACKAGING CONTROLLERS USA, INC.

GRAHAM PACKAGING COMERC USA INC.

GRAHAM PACKAGING REGIOPLAST STS INC.

  

GRAHAM PACKAGING TECHNOLOGICAL SPECIALTIES INC.

GRAHAM PACKAGING INTERNATIONAL PLASTIC PRODUCTS INC.

       on behalf of each of the above Subsidiary Guarantors

 

BY:   /s/    David W. Bullock          

Name: David W. Bullock

Title: Chief Financial Officer

[Sixth Amendment to Credit Agreement]